IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,670


EX PARTE NELSON ROMERO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 58,710-A IN THE 23RD JUDICIAL DISTRICT COURT

FROM BRAZORIA COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
deadly weapon in a penal institution and sentenced to thirty years' imprisonment.  The Fourteenth
Court of Appeals affirmed his conviction.  Romero v. State, No. 14-09-01035-CR (Tex. App. -
Houston [14th Dist.], December 2, 2010).  
	Applicant contends that he was denied his right to petition this Court for discretionary
review, because his petition was held by the United States Postal Service for more than a month
before being returned for insufficient postage, by which time the deadline for filing the petition had
passed. 
	Applicant's PDR was due to be filed on March 25, 2011.  Applicant alleges that he could not
get the petition weighed in the law library, and that he was told by other inmates that four stamps
should be sufficient.  Applicant placed his petition in the prison mail system with four stamps on it
on March 5, 2011, a Saturday.  Applicant provides documents showing that his petition was mailed
on March 7, 2011, and returned to the prison mail authorities on April 14, 2011 for postage due.  
Had the petition been returned to the prison mail authorities earlier, Applicant would have been able
to re-send the petition with adequate postage before the due date.
	It appears that Applicant was denied his opportunity to have his PDR considered by this
Court through a breakdown in the system, and not through any fault of his own.  We find, therefore,
that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review
of the judgment of the Fourteenth Court of Appeals in Cause No. 14-09-01035-CR that affirmed his
conviction in Case No. 58,710 from the 23rd Judicial District Court of Brazoria County.  Applicant
shall file his petition for discretionary review with this Court within 30 days of the date on which
this Court's mandate issues.

Delivered: November 2, 2011
Do not publish